Citation Nr: 0115489	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a dental condition, for 
the purpose of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from January 1962 to 
January 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision of the VA 
Reno Regional Office (RO).


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.  He was not a prisoner of war during service, service 
connection is not in effect for any disability, he has no 
adjudicated service-connected compensable dental disability 
or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA, and he is not a Chapter 31 vocational rehabilitation 
trainee.


CONCLUSION OF LAW

No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 3.303, 3.381, 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the statute pertaining to 
VA's duty to assist the veteran in developing the evidence in 
support of his claim was recently revised.  In accordance 
with the revised statute, VA has a duty to notify the veteran 
of the evidence needed to substantiate his claim.  VA also 
has a duty to assist the veteran in obtaining such evidence, 
including obtaining private records, if a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A, 5107).

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the veteran's claim 
of service connection for a dental condition for the purpose 
of obtaining VA outpatient dental treatment has been 
identified and obtained.  A review of the record shows that 
the RO has obtained the veteran's service medical and dental 
records.  He has not identified any other evidence that is 
relevant to his claim.  Moreover, given the facts of this 
case, the Board finds that VA can provide no further 
assistance to the veteran which would aid in substantiating 
this claim.

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete his 
application for a claim of service connection for a dental 
condition, for the purpose of obtaining VA outpatient dental 
treatment.  The RO informed the veteran of the evidence 
needed to support his claim via the August 2000 rating 
decision and the November 2000 Statement of the Case.  Those 
documents informed the veteran of the substance of the 
requirements for entitlement to the claimed benefit, and the 
rationale for not awarding the benefit sought.  The Board 
also notes that the veteran has an accredited representative 
and that such representative has reviewed the claims file and 
provided written argument regarding the issue on appeal.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

I.  Factual Background

The veteran's January 1962 pre-service medical examination 
report is negative for pertinent complaint or finding of 
abnormality.  At his initial dental examination in February 
1962, dental caries were noted on several teeth, including 
teeth numbers 12, and 18-20.  In-service dental records show 
that in March 1963, he had an amalgam restoration on tooth 
number 12 for dental caries.  Between March and June 1963, he 
had his third molars extracted (teeth numbers 1, 16, 17, and 
32).  It was noted that tooth number 17 had been impacted.  

On examination in March 1964, dental caries were again noted 
on teeth numbers 18 to 20, and teeth numbers 1, 16, 17, and 
32 were missing.  At his December 1964 service separation 
medical examination, teeth numbers 1, 4, 16, 17, 24, and 32 
were noted to be missing.  On the report of medical history 
completed by the veteran in connection with his service 
separation medical examination, he denied any history of 
severe tooth or gum trouble.

In October 1999, the veteran filed a claim of service 
connection for a dental condition.  Specifically, he 
indicated that when he was in service, he had dental surgery 
for impacted teeth which resulted in the removal of some 
bone; he stated that he "spit up bone fragments" for 
several months after the surgery.  The veteran argued that 
service connection for his dental condition was warranted as 
he was currently having extreme difficulty in the same area.

II.  Law and Regulations

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service-
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

III.  Analysis

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor does he alleged that his claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g. 38 C.F.R. § 4.150.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
January 1965, clearly his recent application is untimely 
under the aforementioned eligibility category. 

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2000).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

In this case, the record shows that the veteran's third 
molars were extracted between March and June 1963.  There is 
no indication in the service dental records that any of these 
teeth were diseased, other than impaction, during service.  
Moreover, there is no indication, nor has the veteran 
contended, that he sustained any trauma to the face or mouth 
during service.  Rather, he contends that the extractions 
themselves constituted "service trauma" and that he is 
therefore entitled to VA dental care.  However, "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during the 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97.  
Thus, he does not meet the criteria for eligibility for Class 
II(a) VA outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's DD Form 214 does 
not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he is not service-connected for any other 
disability, nor is he a Chapter 31 vocational rehabilitation 
trainee.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition for the purpose of 
obtaining VA dental treatment.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  VCAA (to be codified at 38 
U.S.C. § 5107).  


ORDER

Service connection for a dental condition purposes of 
obtaining VA dental treatment is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

